Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 17, the last paragraph recites "racking photodetector" (60) should say "tracking photodetector" (60) .  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Braunecker (US 2011/0032507 A1), in view of Ohtomo et al (US 2016/0238385).
Regarding claim 1, Braunecker teaches, a surveying instrument (geodetic device, 1) comprising: 
a distance measuring light projecting module (0051:6, Fig. 13, laser diode 39) for projecting a distance measuring light, a light receiving module (0051:7, Fig. 13, receiving device 46) for receiving a reflected distance measuring light which is said distance measuring light retro-reflected by an object to be measured and a background light (Fig.13 RS) incident coaxially with the reflected distance measuring light, a distance measuring unit (0049: 3-9, Fig. 1 distance measuring device, 20) for receiving the reflected distance measuring light and performing a distance measurement, an image pickup module (0052:26-27, Fig 13, camera 15’) for receiving the background light separated from the reflected distance measuring light and acquiring a background image, an optical axis deflector (0051:9, Fig.13 double-sided deflection mirror, 41) for integrally deflecting an optical axis of the distance measuring light and an optical axis of the background light, and an arithmetic control module (0051:23, Fig 13, computing unit 37’) for controlling said optical axis deflector, wherein the optical axis deflector has a pair of disk prisms (Fig.13, wedges, 43) in which two or more prism columns are arrayed in parallel,
Braunecker does not explicitly teach, a rotary driving module for rotating said disk prisms individually, and a projecting direction detecting module for detecting a rotation angle of each of said disk prisms.  
However, Ohtomo teaches a rotary driving module (Ohtomo, 0036:1-7, Fig.1, first driving gears (17a and 17b) first motors (18a and 18b), and arithmetic processing unit 8) for rotating said disk prisms individually, and a projecting direction detecting module (Ohtomo, 0038:1-5, Fig.1, projecting direction detecting unit, 9) for detecting a rotation angle of each of said disk prisms.  
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Braunecker’s surveying instrument with Ohtomo’s rotary driving module and direction detecting module in order to rotate the disk prisms and obtain data information pertaining to the position of the instrument. Being able to rotate the prisms individually allows for horizontal and vertical variation. By replacing the prism system from Ohtomo onto Brauneckers deflection axis, one would highly anticipate the determination of angular rotation and better control of the way the encoded signals are received.
Regarding claim 3, Braunecker, modified by Ohtomo teaches, the surveying instrument according to claim 1.
, further comprising a wide-angle image pickup module for acquiring a wide-angle image, wherein an optical axis of the wide-angle image pickup module is in parallel with said distance measuring optical axis and has an already-known relationship, 
and the arithmetic control module indicates a measuring position of a measuring point on the wide-angle image based on a deflection angle of the distance measuring optical axis by said optical axis deflector when measuring the measuring point.  
On the other hand, Ohtomo does teach further comprising a wide-angle image pickup module for acquiring a wide-angle image, wherein an optical axis of the wide-angle image pickup module is in parallel with said distance measuring optical axis and has an already-known relationship, (Ohtomo; 0059: 1-6, Fig. 1, wide-angle camera 35, narrow-angle camera 36, and projection optical axis 11)
and the arithmetic control module indicates a measuring position of a measuring point on the wide-angle image based on a deflection angle of the distance measuring optical axis by said optical axis deflector when measuring the measuring point.  (Ohtomo; Paragraphs: 0054 and 0055)
Therefore, it would have been obvious before the effective filling date to one of ordinary skill in the art to modify Ohtomo's previous surveying instrument with the current invention so that the control module permits the manipulation of the optical axis for the purpose of accessing the distance measurement in relation to the wide-angle image. One’s motivation would be to create a clearer and more accurate measurement of the target. 

Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Braunecker and Ohtomo as applied to claim 1 above, and further in view of Steffey et al. (US 2014/0226145 A1) and Bockem (US 2015/0247927 A1).
Regarding claim 2, Braunecker, as modified by Ohtomo, teaches the surveying instrument according to claim 1. 

wherein a wavelength of the distance measuring light and a wavelength of the background light are different, 
and said arithmetic control module corrects an optical axis deviation with respect to a distance measuring optical axis caused by a wavelength characteristic of said optical axis deflector on an image acquired by said image pickup module based on the wavelength characteristic and a detection result of said projecting direction detecting module.

However, Steffey teaches: a wavelength of the distance measuring light and a wavelength of the background light are different, (Steffey 0055: 3-10, Fig.4, tracker portion 34 and scanner portion 36).
Accordingly, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the invention, to further modify Braunecker’s surveying instrument, such that the coaxial distance measuring light and background light have two separate identifications based upon a spectrum. As the reflected light beams are being returned through the optical axis deflector it can be determined which beams of light to reflect and deflect and upon which axis.
The motivation to do so is that a surveying instrument has a more efficient and accurate process of concluding a distance measurement and tracking segment. 
However, Braunecker, as modified by Ohtomo and Steffey, still does not teach said arithmetic control module corrects an optical axis deviation with respect to a distance measuring optical axis caused by a wavelength characteristic of said optical axis deflector on an image acquired by said image pickup module based on the wavelength characteristic and a detection result of said projecting direction detecting module.
and said arithmetic control module corrects an optical axis deviation with respect to a distance measuring optical axis caused by a wavelength characteristic of said optical axis deflector on an image acquired by said image pickup module based on the wavelength characteristic and a detection result of said projecting direction detecting module. (0003:4-10)
Accordingly, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the invention, to further modify Braunecker’s surveying instrument, such that the control module would be enabled to compile vertical and horizontal angle alterations from the data received from both the projecting direction module and the distance measuring unit. Since the arithmetic control module is the commander of the axis deflector and connected to the previously mentioned module and unit the modification would be easily attained. 
The motivation to do so would make the surveying instrument a seamless and efficient device, the modifications will yield receiving accurate results and a better control system.

Regarding claim 10, Braunecker, as modified by Ohtomo/Steffey/Bockem, teaches the surveying instrument according to claim 2. 
However, the modification so far does not teach 
further comprising a wide-angle image pickup module for acquiring a wide- angle image, wherein an optical axis of the wide-angle image pickup module is in parallel with said distance measuring optical axis and has an already-known relationship, and 
the arithmetic control module indicates a measuring position of a measuring point on the wide-angle image based on a deflection angle of the distance measuring optical axis by said optical axis deflector when measuring the measuring point. 
On the other hand, Ohtomo also teaches 
further comprising a wide-angle image pickup module for acquiring a wide- angle image, wherein an optical axis of the wide-angle image pickup module is in parallel with said distance measuring optical axis and has an already-known relationship, and (Ohtomo, 0059: 1-6, Fig. 1, wide-angle camera 35, narrow-angle camera 36, and projection optical axis 11)
the arithmetic control module indicates a measuring position of a measuring point on the wide-angle image based on a deflection angle of the distance measuring optical axis by said optical axis deflector when measuring the measuring point. (Ohtomo, Paragraphs: 0054 and 0055)
Therefore, it would have been obvious before the effective filling date to one of ordinary skill in the art to modify Ohtomo's previous surveying instrument with the current invention so that the control module permits the manipulation of the optical axis for the purpose of accessing the distance measurement in relation to the wide-angle image. One’s motivation would be to create a clearer and more accurate measurement of the target. 
Regarding claim 11, Braunecker, as modified by Ohtomo/Steffey/Bockem, teaches the surveying instrument according to claim 2.
However, the modification so far does not teach further comprising a tracking module for irradiating a tracking light with the same optical axis as said distance measuring light, receiving a reflected tracking light from the object to be measured and performing the tracking, wherein the background light includes a wavelength of the tracking light, and said image pickup module and the tracking module are both used at the same time. 
Nonetheless, Steffey teaches: further comprising a tracking module for irradiating a tracking light with the same optical axis as said distance measuring light, receiving a reflected tracking light from the object to be measured and performing the tracking, (Steffey;0040:1-6; Fig.4) wherein the background light includes a wavelength of the tracking light, and said image pickup module and the tracking module are both used at the same time. (Steffey; Fig. 11, camera 168 and tracker 34) 

Regarding claim 12, Braunecker, as modified by Ohtomo/Steffey/Bockem, teaches:
the surveying instrument according to claim 2, wherein an optical component, which separates the background light from said reflected distance measuring light, separates a wavelength other than the reflected distance measuring light, (Braunecker, 0051:14-15, Fig.13, deflection mirror element 41)  
However, the modification so far does not teach:
the background image acquired by the image pickup module is an RGB color image, and an image deviation of the RGB is corrected based on the control information of said optical axis deflector. 
On the other hand, Steffey teaches: the background image acquired by the image pickup module is an RGB color image, and an image deviation of the RGB is corrected based on the control information of said optical axis deflector. (Steffey; 0056:17-19, Fig.11, color camera 168)
Accordingly, it would have been obvious before the effective filling date to one of ordinary skill in the art to incorporate Steffey’s color component in combination with Brauneckers imaging component for the benefit of a cleaner and more defiant picture. Adding a color image to the display would allow the surveyor to better visualize an object and its environment when tracking and obtaining distance measurements.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Braunecker and Ohtomo in view of Steffey (US 2014/0226145 A1).
the surveying instrument according to claim 1, 
However, the modification does not teach further comprising a tracking module for irradiating a tracking light with the same optical axis as said distance measuring light, receiving a reflected tracking light from the object to be measured and performing the tracking, wherein the background light includes a wavelength of the tracking light, and said image pickup module and the tracking module are both used at the same time. 
Nevertheless, Steffey teaches further comprising a tracking module for irradiating a tracking light with the same optical axis as said distance measuring light, receiving a reflected tracking light from the object to be measured and performing the tracking, wherein the background light includes a wavelength of the tracking light, and said image pickup module and the tracking module are both used at the same time. (Steffey; 0055: 3-10; Fig 4, scanner portion 36, tracker portion 34)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Steffey’s tracking module for the benefit of having a more efficient surveying instrument. A surveying system that has a high-level tracking device in combination with an imaging device to visually see the tracked object will prevent the control system from being confused as to where the respective received light will be detected.
Regarding claim 5, Braunecker, as modified by Ohtomo, teaches, the surveying instrument according to claim 1, wherein an optical component, which separates the background light from said reflected distance measuring light, separates a wavelength other than the reflected distance measuring light, (Braunecker, 0051:14-15, Fig.13, deflection mirror element 41)  
Braunecker, as modified by Ohtomo does not teach, the background image acquired by the image pickup module is an RGB color image, and an image deviation of the RGB is corrected based on the control information of said optical axis deflector.  
 the background image acquired by the image pickup module is an RGB color image, and an image deviation of the RGB is corrected based on the control information of said optical axis deflector.  (0056:17-19, Fig.11, color camera 168)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Steffey’s color component in combination with Braunecker’s imaging component to add color to an image via the display. One would be motivated to make these modifications to allow a surveyor to better visualize their target and its environment when tracking and obtaining distance measurements. In addition, this alteration promotes a cleaner and more defiant picture.
Regarding claim 6, Braunecker teaches:
A measuring instrument comprising: a distance measuring light projecting module (Braunecker; 0051:6, Fig. 13, laser diode 39) for projecting a distance measuring light, a light receiving module (Braunecker; 0051:7, Fig. 13, receiving device 46) for receiving a reflected distance measuring light, which is the distance measuring light retro-reflected by an object to be measured, and a distance measuring unit (Braunecker; 0049: 3-9, Fig. 1 distance measuring device, 20) for receiving the reflected distance measuring light and performing a distance measurement, and an optical axis deflector (Braunecker; 0051:9, Fig.13 double-sided deflection mirror, 41) for integrally deflecting the distance measuring light and the tracking light, and 
However, Braunecker does not teach 
a reflected tracking light incident coaxially with the reflected distance measuring light, and 
a tracking module for projecting a tracking light with the same optical axis as a distance measuring optical axis, for receiving the reflected tracking light separated from the reflected distance measuring light, for detecting a deviation between the reflected tracking light and said distance measuring optical axis, for calculating the tracking control information based on the deviation and for performing the tracking, 
On the other hand, Braunecker modified by Steffey teaches: 
a reflected tracking light incident coaxially with the reflected distance measuring light, (Steffey; 0041: Fig.4 light source, 126) and 
a tracking module (Steffey; 0057: 17-19, Fig.11, tracker, 34) for projecting a tracking light with the same optical axis as a distance measuring optical axis, for receiving the reflected tracking light separated from the reflected distance measuring light, for detecting a deviation between the reflected tracking light and said distance measuring optical axis, for calculating the tracking control information based on the deviation and for performing the tracking, 
Accordingly, it would have been obvious before the effective filling date to one of ordinary skill in the art to modify Braunecker’s surveying instrument to incorporate Steffey’s tracking module to control and separate the reflected tracking light onto a distinct path where the control module can decipher between wavelength groups and where the respective light beam will be deflected or reflected. The motivation to do so is to simply use the coaxial relationship to provide a smaller unit, which in return makes the rotation and tracking more efficient.
Moreover, Braunecker as modified by Steffey does not explicitly teach
an arithmetic control module for controlling said optical axis deflector and for directing the distance measuring optical axis toward the object to be measured and performing a measurement, wherein said optical axis deflector has a pair of disk prisms in which two or more prism columns is arrayed in parallel, a rotary driving module for rotating said disk prisms individually, and a projecting direction detecting for detecting a rotation angle of each of said disk prisms, wherein the tracking control information includes a detection result of said projecting direction detecting module, and said optical axis deflector is configured to be controlled based on the tracking control information. 
 Ohtomo teaches:
an arithmetic control module (Ohtomo; 0055:1-6, Fig 2, arithmetic processing unit, 8) for controlling said optical axis deflector and for directing the distance measuring optical axis toward the object to be measured and performing a measurement, wherein said optical axis deflector has a pair of disk prisms in which two or more prism columns is arrayed in parallel, a rotary driving module (Ohtomo; 0036:1-7, Fig.1, first driving gears (17a and 17b) first motors (18a and 18b), and arithmetic processing unit 8) for rotating said disk prisms individually, and a projecting direction detecting module (Ohtomo; 0038:1-5, Fig.1, projecting direction detecting unit, 9) for detecting a rotation angle of each of said disk prisms, wherein the tracking control information includes a detection result of said projecting direction detecting module, and said optical axis deflector is configured to be controlled based on the tracking control information.  
Thus, it would have been obvious before the effective filling date to one of ordinary skill in the art to combine Braunecker’s surveying instrument with Ohtomo’s rotary driving module and projecting direction detecting module in order to rotate the disk prisms and obtain data information pertaining to the position of the disk prisms. The ability to rotate the prisms individually allows for horizontal and vertical variation. By replacing the prism system from Ohtomo onto Brauneckers deflection axis, one would highly anticipate the determination of angular rotation. It is also very known in the art for disk prims to be connected to motors or a rotation gears for prism movement. 

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Braunecker and Ohtomo as applied to claims 1 and 3 above, and further in view of Ohtomo2 et al. (US 2015/0116693).
Regarding claim 9, Braunecker, as modified by Ohtomo, teaches 
A surveying instrument system comprising: the surveying instrument (geodetic device, 1) according to claim 1. 

a supporting unit for installing the surveying instrument, and an installment base unit which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
 On the other hand, Ohtomo2 teaches a supporting unit (Ohtomo2; 0029:2-5, Fig.1, tripod 5 and frame unit 7) for installing the surveying instrument, and an installment base unit (Ohtomo2; 0029:2-3, Fig. 1, base unit 6) which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module (Ohtomo2; 0030:1-4, Fig.1, frame unit 7) which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector (Ohtomo2; 0039:1-4, Fig.2, horizontal angle detecting unit and vertical angle detecting unit 13) which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module (Ohtomo2; 0042:1-4, Fig. 2, main communication unit, 22) is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
Therefore, it would have been prima facie obvious before the effective filling date to one of ordinary skill in the art to combine Ohmoto’s tripod and frame unit with the previous surveying device to better support a surveying device and a stable rotating mechanism for viable data; increasing the 
Regarding claim 14, Braunecker modified by Ohtomo teaches a surveying instrument system comprising: the surveying instrument according to claim 3.
However the modification fails to teach a supporting unit for installing the surveying instrument, and an installment base unit which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
Furthermore, Ohtomo2 teaches a supporting unit (Ohtomo2; 0029:2-5, Fig.1, tripod 5 and frame unit 7) for installing the surveying instrument, and an installment base unit (Ohtomo2; 0029:2-3, Fig. 1, base unit 6) which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module (Ohtomo2; 0030:1-4, Fig.1, frame unit 7) which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector (Ohtomo2; 0039:1-4, Fig.2, horizontal angle detecting unit and vertical angle detecting unit 13) which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module (Ohtomo2; 0042:1-4, Fig. 2, main communication unit, 22) is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
Therefore, it would have been obvious before the effective filling date to one of ordinary skill in the art to combine Ohmoto2 tripod and frame unit with the previous surveying device to better support a surveying device and a stable rotating mechanism for viable data; increasing the accuracy and tracking movement. It is well known in the art to have a tripod coupled with a surveying system for more stable sighting and tilt action. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Braunecker, Ohtomo, and Steffey as applied to claims 4-6 above, and further in view of Ohtomo2 et al. (US 2015/0116693).
Regarding claim 15, Braunecker modified by Ohtomo/Steffey teaches, a surveying instrument system comprising: the surveying instrument according to claim 4.
However the modification fails to teach a supporting unit for installing the surveying instrument, and an installment base unit which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module  is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
On the other hand Ohtomo2 teaches a supporting unit (Ohtomo2; 0029:2-5, Fig.1, tripod 5 and frame unit 7) for installing the surveying instrument, and an installment base unit (Ohtomo2; 0029:2-3, Fig. 1, base unit 6) which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module (Ohtomo2; 0030:1-4, Fig.1, frame unit 7) which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector (Ohtomo2; 0039:1-4, Fig.2, horizontal angle detecting unit and vertical angle detecting unit 13) which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module (Ohtomo2; 0042:1-4, Fig. 2, main communication unit, 22) is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
Therefore, it would have been obvious before the effective filling date to one of ordinary skill in the art to combine Ohmoto2 tripod and frame unit with the previous surveying device to better support a surveying device and a stable rotating mechanism for viable data; increasing the accuracy and tracking movement. It is well known in the art to have a tripod coupled with a surveying system for more stable sighting and tilt action. 
Regarding claim 16, Braunecker modified by Ohtomo/Steffey teaches, a surveying instrument system comprising: the surveying instrument according to claim 5.
However the modification fails to teach a supporting unit for installing the surveying instrument, and an installment base unit which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module  is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
On the other hand Ohtomo2 teaches a supporting unit (Ohtomo2; 0029:2-5, Fig.1, tripod 5 and frame unit 7) for installing the surveying instrument, and an installment base unit (Ohtomo2; 0029:2-3, Fig. 1, base unit 6) which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module (Ohtomo2; 0030:1-4, Fig.1, frame unit 7) which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector (Ohtomo2; 0039:1-4, Fig.2, horizontal angle detecting unit and vertical angle detecting unit 13) which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module (Ohtomo2; 0042:1-4, Fig. 2, main communication unit, 22) is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
Therefore, it would have been obvious before the effective filling date to one of ordinary skill in the art to combine Ohmoto2 tripod and frame unit with the previous surveying device to better support a surveying device and a stable rotating mechanism for viable data; increasing the accuracy and tracking movement. It is well known in the art to have a tripod coupled with a surveying system for more stable sighting and tilt action. 
Regarding claim 17, Braunecker modified by Ohtomo/Steffey teaches, a surveying instrument system comprising: the surveying instrument according to claim 6.
However the modification fails to teach a supporting unit for installing the surveying instrument, and an installment base unit which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module  is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
On the other hand Ohtomo2 teaches a supporting unit (Ohtomo2; 0029:2-5, Fig.1, tripod 5 and frame unit 7) for installing the surveying instrument, and an installment base unit (Ohtomo2; 0029:2-3, Fig. 1, base unit 6) which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module (Ohtomo2; 0030:1-4, Fig.1, frame unit 7) which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector (Ohtomo2; 0039:1-4, Fig.2, horizontal angle detecting unit and vertical angle detecting unit 13) which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module (Ohtomo2; 0042:1-4, Fig. 2, main communication unit, 22) is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
Therefore, it would have been obvious before the effective filling date to one of ordinary skill in the art to combine Ohmoto2 tripod and frame unit with the previous surveying device to better support a surveying device and a stable rotating mechanism for viable data; increasing the accuracy and tracking movement. It is well known in the art to have a tripod coupled with a surveying system for more stable sighting and tilt action. 

Claims 13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Braunecker, Ohtomo, Steffey and Bockem as applied to claims 2 and 10-12 above, and further in view of Ohtomo2 et al. (US 2015/0116693).
Regarding claim 13, Braunecker modified by Ohtomo/Steffey/Bockem teaches a surveying instrument system comprising: the surveying instrument according to claim 2. 
However, the modification does not teach a supporting unit for installing the surveying instrument, and an installment base unit which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector  which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module  is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
On the other hand Ohtomo teaches a supporting unit (Ohtomo2;0029:2-5, Fig.1, tripod 5 and frame unit 7) for installing the surveying instrument, and an installment base unit (Ohtomo2; 0029:2-3, Fig. 1, base unit 6) which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module (Ohtomo2; 0030:1-4, Fig.1, frame unit 7) which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector (Ohtomo2; 0039:1-4, Fig.2, horizontal angle detecting unit and vertical angle detecting unit 13) which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module (Ohtomo2; 0042:1-4, Fig. 2, main communication unit, 22) is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
Thus, it would have been obvious before the effective filling date to one of ordinary skill in the art to combine Ohmoto2 tripod and frame unit with the previous surveying device to better support a surveying device and a stable rotating mechanism for viable data; increasing the accuracy and tracking movement. It is well known in the art to have a tripod coupled with a surveying system for more stable sighting and tilt action. 
Regarding claim 20, Braunecker modified by Ohtomo/Steffey/Bockem teaches a surveying instrument system comprising: the surveying instrument according to claim 10. 
However, the modification does not teach a supporting unit for installing the surveying instrument, and an installment base unit which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector  which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module  is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
On the other hand Ohtomo teaches a supporting unit (Ohtomo2;0029:2-5, Fig.1, tripod 5 and frame unit 7) for installing the surveying instrument, and an installment base unit (Ohtomo2; 0029:2-3, Fig. 1, base unit 6) which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module (Ohtomo2; 0030:1-4, Fig.1, frame unit 7) which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector (Ohtomo2; 0039:1-4, Fig.2, horizontal angle detecting unit and vertical angle detecting unit 13) which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module (Ohtomo2; 0042:1-4, Fig. 2, main communication unit, 22) is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
Therefore, it would have been obvious before the effective filling date to one of ordinary skill in the art to combine Ohmoto2 tripod and frame unit with the previous surveying device to better support a surveying device and a stable rotating mechanism for viable data; increasing the accuracy and tracking movement. It is well known in the art to have a tripod coupled with a surveying system for more stable sighting and tilt action. 
Regarding claim 21, Braunecker modified by Ohtomo/Steffey/Bockem teaches a surveying instrument system comprising: the surveying instrument according to claim 11. 
However, the modification does not teach a supporting unit for installing the surveying instrument, and an installment base unit which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector  which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module  is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
On the other hand Ohtomo teaches a supporting unit (Ohtomo2;0029:2-5, Fig.1, tripod 5 and frame unit 7) for installing the surveying instrument, and an installment base unit (Ohtomo2; 0029:2-3, base unit 6) which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module (Ohtomo2; 0030:1-4, Fig.1, frame unit 7) which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector (Ohtomo2; 0039:1-4, Fig.2, horizontal angle detecting unit and vertical angle detecting unit 13) which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module (Ohtomo2; 0042:1-4, Fig. 2, main communication unit, 22) is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
Thus, it would have been obvious before the effective filling date to one of ordinary skill in the art to combine Ohmoto2 tripod and frame unit with the previous surveying device to better support a surveying device and a stable rotating mechanism for viable data; increasing the accuracy and tracking movement. It is well known in the art to have a tripod coupled with a surveying system for more stable sighting and tilt action. 
Regarding claim 22, Braunecker modified by Ohtomo/Steffey/Bockem teaches a surveying instrument system comprising: the surveying instrument according to claim 12. 
However, the modification does not teach a supporting unit for installing the surveying instrument, and an installment base unit which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector  which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module  is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
On the other hand Ohtomo teaches a supporting unit (Ohtomo2;0029:2-5, Fig.1, tripod 5 and frame unit 7) for installing the surveying instrument, and an installment base unit (Ohtomo2; 0029:2-3, Fig. 1, base unit 6) which is a support portion of said surveying instrument, wherein said installment base unit has a rotary driving module (Ohtomo2; 0030:1-4, Fig.1, frame unit 7) which rotates/drives said surveying instrument in a horizontal direction and in a vertical direction, and an angle detector (Ohtomo2; 0039:1-4, Fig.2, horizontal angle detecting unit and vertical angle detecting unit 13) which detects a horizontal rotation angle and a vertical rotation angle, and said arithmetic control module (Ohtomo2; 0042:1-4, Fig. 2, main communication unit, 22) is configured to control a rotary driving module of said optical axis deflector and to perform a tracking of an object to be measured and is configured to control said rotary driving module of said installment base unit and said rotary driving module of said optical axis deflector such that a deflection angle of the distance measuring optical axis becomes 0.  
Therefore, it would have been obvious before the effective filling date to one of ordinary skill in the art to combine Ohmoto2 tripod and frame unit with the previous surveying device to better support a surveying device and a stable rotating mechanism for viable data; increasing the accuracy and tracking movement. It is well known in the art to have a tripod coupled with a surveying system for more stable sighting and tilt action. 
Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The following claims contain elements close to the prior art but not described explicitly.
Regarding claim 7, the closest prior art, Steffey, fails to teach said arithmetic control module is configured to correct an optical axis deviation with respect to said distance measuring optical axis caused by a wavelength characteristic of said optical axis deflector on an image acquired by said tracking module based on the wavelength characteristic and a detection result of said projecting direction detecting module and to perform a tracking based on a correction result.  Steffey teaches, the surveying instrument according to claim 6, wherein a wavelength of said distance measuring light and a wavelength of the tracking light are different, but fails to incorporate the correction of the optical deflector based upon a change in wavelength, which is why claim 7 is deemed allowable subject matter. 
Claims 8, 18, and 19 have allowable subject matter due to claim dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N TUCKER whose telephone number is (571)272-6640. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY N TUCKER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645